 1

 2

 3

 4

 5

 6

 7

 8                       UNITED STATES DISTRICT COURT
 9                              EASTERN DISTRICT OF CALIFORNIA
10

11    ANGELA SANCHEZ,                               Case No. 1:20-cv-00163-LJO-SKO

12                      Plaintiff,                  ORDER GRANTING APPLICATION TO
                                                    PROCEED IN FORMA PAUPERIS
13           v.
                                                    (Doc. 2)
14    LAW OFFICE OF LANCE E. ARMO, et
      al.,
15
                        Defendants.
16

17
            Plaintiff Angela Sanchez filed a complaint and an application to proceed in forma pauperis
18
     pursuant to 28 U.S.C. § 1915 on January 31, 2020.          (Docs. 1, 2.)    Plaintiff’s application
19
     demonstrates entitlement to proceed without prepayment of fees.
20
            Accordingly, IT IS HEREBY ORDERED THAT:
21
            1.      Plaintiff’s application to proceed in forma pauperis is GRANTED;
22
            2.      The Clerk of Court is DIRECTED to issue a summons; and
23
            3.      The United States Marshal is DIRECTED to serve a copy of the complaint,
24
     summons, and this order upon the defendants as directed by the plaintiff.
25

26
     IT IS SO ORDERED.
27

28
 1
     Dated:   January 31, 2020         /s/   Sheila K. Oberto     .
 2                               UNITED STATES MAGISTRATE JUDGE

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                 2
